Citation Nr: 1728158	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-17 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include an aneurysm of the ascending aorta, or as a result of exposure to herbicide agents.

2.  Entitlement to service connection for a respiratory disability, to include emphysema or chronic obstructive pulmonary disease (COPD), or as a result of exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, to include service in the Republic of Vietnam from September 1966 to June 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

In his May 2011 claim, the Veteran stated he is seeking service connection for a "heart condition" and "emphysema."  However, he has since been diagnosed with COPD and an aneurysm of the ascending aorta.  Accordingly, the Board has characterized the issues as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (regarding the scope of a claim).

In May 2015, the Board remanded the Veteran's service connection claims to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.

Since the AOJ issued the June 2016 supplemental statement of the case (SSOC), the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  







FINDINGS OF FACT

1.  The Veteran served within the Republic of Vietnam during the Vietnam era, and was therefore presumptively exposed to herbicide agents.

2.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's heart disability was incurred in service or as a result of exposure to herbicide agents.  

3.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's respiratory disability was incurred in service or as a result of exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a respiratory disability have not been met.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was afforded a VA examination in May 2016.  The Board has carefully reviewed the VA examination of record and finds that the examination, along with the other evidence of record, is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted in the Introduction, the Board last remanded the claims in May 2015.  In pertinent part, the Board instructed the RO to: (1) request that the Veteran provide appropriate authorization so that any private treatment records, to include those from a private pulmonologist, may be obtained; (2) obtain all treatment records from the Tulsa VA Outpatient Clinic dated from October 2013 to the present; (3) schedule the Veteran for a VA examination to determine the nature and etiology the Veteran's claimed lung disorder, and opine as to whether it is at least as likely as not that such disorder is related to the Veteran's service, to include his exposure to herbicides and/or exposure to torrential rains, water filled holes, and rice patties in Vietnam without the ability to dry himself; (4) schedule the Veteran for a VA examination to determine the nature and etiology the Veteran's claimed heart disorder, and opine as to whether any diagnosed disorder meets the definition of ischemic heart disease and whether it is at least as likely as not that such disorder is related to the Veteran's service, to include his exposure to herbicides; and (5) readjudicate the claims.

The AOJ provided the Veteran with the required development letter in August 2015 and obtained the requested VA treatment records shortly thereafter.  In May 2016, the Veteran was afforded a VA examination.  The examiner provided reasoned opinions and addressed the Veteran's contentions about exposure to rice patties and torrential rains; the Veteran subsequently stated that he did not make such allegations.  See January 2017 Veteran lay statement.  The RO readjudicated the claims in a June 2016 Supplemental Statement of the Case (SSOC).

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2016).
II.  Service Connection 

The Veteran filed for entitlement to service connection for emphysema and a heart condition in May 2011.  See May 2011 VA Form 21-526.  

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Further, a Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f) (West 2014 & Supp. 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  In order to benefit from the presumption of service connection for diseases associated with herbicide agents exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e), which include ischemic heart disease and atherosclerotic cardiovascular disease.  However, diseases not enumerated in said regulation do not preclude service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

A.  Heart Disability  

As stated above, the Veteran filed for entitlement to service connection for a heart disability in May 2011.  He states that his heart disability has manifested through shortness of breath, palpitations and incessant perspiration.  See May 2015 Appellant Brief.  Further, he argues that this disability occurred in service because of exposure to "herbicide."  Id.      

The first element under Shedden is met.  At a May 2016 VA examination, the examiner stated the Veteran did not have or has never been diagnosed with a heart disability, including ischemic heart disease or atherosclerotic cardiovascular disease.  However, the Veteran was found to have an aneurysm of the ascending aorta by CT scan taken in October 2013.  Thus, while the Veteran does not have a disease subject to presumptive service connection based on herbicide exposure, he does have a current disability for VA purposes.

As to the second Shedden element, the Veteran's service treatment records do not include any complaints of heart trouble.  Upon his June 1968 separation examination, all relevant body systems were marked and self-reported as normal and the Veteran did not register high blood pressure.  Clinical examination of the cardiovascular system was normal at that time.  

Nevertheless, as stated above, the Veteran served in Vietnam from September 1966 to June 1968.  As such, the Board concedes exposure to herbicide agent.  As stated above, even though an aneurysm of the ascending aorta is not a presumptive disease listed under §3.309(e), the Veteran is not precluded from establishing direct service connection.

As such, the crux of this case centers on whether the Veteran's aneurysm was attributable to time spent in service.  At a May 2016 VA examination, a VA examiner opined that the Veteran's aneurysm was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner considered service medical records, private medical records, military service, and VA medical records in arriving at the conclusion.  The examiner reasoned the aneurysm is not atherosclerotic cardiovascular disease and that "there has been up to this time no proven increased incidence of aneurysm of the aorta in those who have had exposure to herbicides/agent orange in Vietnam."  See May 2016 VA examination.  The examiner further described the etiology of said types of aneurysms.  Specifically, the examiner found that thoracic aortic aneurysms are likely the result of "aortic wall degeneration from a multifactorial, systemic, nonatherosclerotic etiology."  Further, "most theories emphasize the primary role of breakdown of the extracellular matrix proteins elastin and collagen by proteases such as collagenase, elastase, various matrix metalloproteinases, and plasmin (formed from plasminogen by urokinase plasminogen activator and tissue type plasminogen activator)."  Thus, the VA examiner attributed the aneurysm to other causal factors.

The Veteran is competent to discuss observed physical symptoms, such as shortness of breath.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran's Agent Orange exposure is related to his aortic aneurysm cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's current aneurysm is not within the realm of knowledge of a non-expert, and concludes that his nexus opinion in this regard is not competent evidence and therefore not probative of whether his heart disability is directly related to his active duty service.  Accordingly, the Board affords more probative weight to the opinion of the May 2016 VA examiner.  Thus, the Board denies the Veteran's claim for entitlement to service connection for a heart disability because the preponderance of the evidence weighs against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.  Respiratory Disability  

The Veteran filed for entitlement to service connection for a respiratory disability in May 2011.  He states that his respiratory disability is a direct result of exposure to a variety of "environmental insults" in Vietnam, to include the following: (1) diesel and jet fuel exhaust and emissions; (2) polycyclic aromatic hydrocarbons (PAH); dioxins; (3) volatile organic compounds (VOC); (4) agent orange; (5) particulate matter (PM); (6) dust; (7) pollution; and (8) smoke and toxins from bombs, mortars, rockets, missiles, gun powder, and grenades.  See January 2017 statement.

The first element under Shedden is met.  Dr. JEB diagnosed emphysema and COPD in the Veteran in December 2010.  The record is further replete with the same diagnoses; thus, the Veteran has a current disability for VA purposes.

As to the second Shedden element, the Veteran's service treatment records do not include any complaints of respiratory problems.  Upon his June 1968 separation examination, all relevant body systems were marked and self-reported as normal.  Clinical examination of the respiratory system was normal at that time.  

Nevertheless, as stated above, the Veteran served in Vietnam from September 1966 to June 1968.  As such, the Board concedes exposure to herbicide agent.  Even though emphysema or COPD are not presumptive diseases listed under §3.309(e), the Veteran is not precluded from establishing direct service connection as to either.

The Veteran contends he was exposed to a variety of "environmental insults" in Vietnam, to include the following: (1) diesel and jet fuel exhaust and emissions; (2) PAH; dioxins; (3) VOC; (4) agent orange; (5) PM; (6) dust; (7) pollution; and (8) smoke and toxins from bombs, mortars, rockets, missiles, gun powder, and grenades.

In support of these contentions, the Veteran submitted a comprehensive statement along with internet photographs depicting smoke, dust, fires, and the Tet offensive in Saigon.  He speculates that his "lung disorder possibly could have arisen alone from the extreme inhalation of massive toxins during the many combat incidents and conditions during TET because of the close range magnitude of explosions including bombs, mortars, rockets, missiles, fires, gun powder and grenades exposing my lungs to risks of huge injurious insults."  See January 2017 Veteran statement.  He was also commended by the Commander U.S. Naval Support Activity, Saigon for exemplary performance, initiative and devotion to duty as a member of the Postal Division which materially assisted in the largest military airlift of mail in history.  See March 1968 Service Personnel Record (SPR).  He also claims exposure to environmental toxins while working with a building inspector in Saigon during his first three months of service in Vietnam and afterwards as a mail carrier.  See January 2017 Veteran statement.  Further, he states that "inhaling anything that is not oxygen can be hazardous."  Id.      

While VA concedes exposure to herbicide agent, it does not concede exposure to the host of other "environmental insults" claimed.  The evidentiary record does not contain evidence showing prolonged or repeated exposure to the listed chemicals.  While the Veteran certainly may have been in the vicinity of gasoline, smoke, and gunfire, the record does not suggest that this exposure occurred in excessive or unusual amounts.  Therefore, the Board finds that the Veteran may have been intermittently exposed to diesel and jet fuel exhaust and emissions, dust, pollution, and smoke from bombs, mortars, rockets, missiles, gun powder, and grenades.  Thus, the second Shedden element is met.  

As such, the crux of this case centers on whether the Veteran's respiratory disability was attributable to time spent in service.  The Veteran was afforded a VA examination on May 2016 to answer this question.  At the examination, the Veteran reported that he was not sure if his trouble with breathing began while he was in Vietnam.  While in Vietnam, the Veteran unloaded trucks, worked in the postal service, did postal runs to other locations from the base in Saigon and worked in the construction and demolition of buildings in Saigon.  Id.  The Veteran also said he had to do some combat patrols during the Tet offensive and that he had trouble with breathing when he returned from Vietnam.  The Veteran has a buddy statement corroborating this account.  See February 2017 buddy statement.  The Veteran quit smoking in 1968 and was a truck driver from 2009 to 2013 and worked in retail for many years prior to that.  His respiratory condition requires inhaled medication.  See May 2016 VA examination.  

After a review of medical records, taking a history, performing a physical examination and a review of the medical literature, the examiner opined that the Veteran's COPD/reactive airway disease/asthma is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and is at least as likely as not permanently aggravated or a result of an inherent tendency towards atopy/allergy.

In support of her position, the examiner reasoned that though the Veteran has moderately severe COPD, he also shows significant response to bronchodilator medication, which led her to a reactive airway disease/asthma diagnosis.  Further, the examiner stated that the file did "not have evidence that the lung condition is due to military service.  [The service treatment records] showed no record of Veteran being seen during military service in Vietnam for any respiratory trouble, and by history [at the examination] the Veteran actually [did not] report actually having any trouble with breathing during his time in Vietnam."  See May 2016 VA examination.  

The examiner also discussed the link between Agent Orange exposure and lung disease.  Though not linked to lung disease per se, Agent Orange has been linked to lung cancer, as well as several other cancers.  However, Agent Orange has not been found to be linked to COPD or asthma/reactive airway disease.  In addition, the examiner acknowledged the Veteran's reports about exposure to other potential toxins during his time in Vietnam, including diesel and jet fuel exhaust, dust, pollution, polycyclic aromatic hydrocarbons, volatile organic compounds and toxins from bombs and missiles.  See May 2016 VA examination.  However, for each of these classes of chemicals, the examiner reasoned that "it would be atypical for the agent to not cause respiratory difficulty at the time of the exposure, but instead to cause trouble a few years later (or several decades later).  Now there are certainly occupational exposures that can lead to asthma, but again it is atypical for the symptoms to develop several months to years after the exposure."  Id. 
Importantly, the examiner noted that there was not a history of prolonged exposure, but rather "we have the scenario of possible intermittent exposure to several possibly toxic agents over 21-22 months" that did not present respiratory symptoms until two years after service.  Id.    

In contrast, the Veteran submitted two private opinions as to whether his COPD relates to service.  In October 2013, the Veteran was referred to pulmonologist Dr. WMB for COPD treatment.  According to Dr. WMB, the Veteran had a minimal smoking history; specifically, the Veteran smoked for two years as a teenager in Vietnam and quit after he returned.  The Veteran worked at a daycare center, in real estate, a book store, has driven a truck, and does not have significant occupational exposure history.  The Veteran was also "exposed to Agent Orange in Vietnam."  See October 2013 Dr. WMB medical record.  A year and a half later, Dr. WMB stated that the Veteran had significant obstruction that is worse than would be expected for his level of smoking, so there are other factors that are contributing to the severity of his pulmonary function testing.  See April 2015 Dr. WMB private opinion.  Dr. WMB then stated that he "[thought] in this case it is more likely than not that this is related to his exposures in Vietnam since we have no other attributable factors.  [The Veteran] could have allergic rhinitis and allergy induced asthma but that is a severe obstruction to be associated with asthma."  Thus, Dr. WMB reasoned that the Veteran's short smoking history made it more like likely than not that the Veteran's exposures in Vietnam to Agent Orange caused his COPD.  

Similarly, in July 2016, after a review of medical records, taking a history, performing a physical examination and a review of the medical literature,  Dr. RAH stated that the Veteran's "repetitive environmental pulmonary exposures [ultimately resulted in the Veteran's] current service-connected pulmonary injury."  According to Dr. RAH, "[t]he peer-reviewed medical literature is quite clear that individuals exposed to the aerosolized and toxic vapors, fumes and particulates either in the workplace or environmentally, can experience injurious trauma to the pulmonary system and lungs."  Emphasis added.  After obtaining a history from the Veteran, Dr. RAH assumed that the Veteran was exposed to "diesel fuels, jet fuels, diesel exhaust, jet fuel exhaust, aromatic hydrocarbons, the adversities of exposure to the toxins associated with fires in the war zone and/or from the various implements of war to include bombs, mortars, rockets and the like" when formulating his conclusions.     

However, the VA examiner addressed these contentions in her May 2016 opinion.  Specifically, she notes that Dr. WMB acknowledged that asthma-induced obstructive lung disease is another possible explanation for the COPD.  Additionally, the Veteran showed a significant response to a bronchodilator; as such, the examiner reasoned that the Veteran's lung troubles stem from "an allergic/asthmatic etiology rather than being due to toxic exposure."  See May 2016 VA examination.  Further, "although cigarette use is the most common cause of COPD, reactive airway disease is the other main definite etiology that is known to cause COPD [and] is not due to external factors."  Thus, while the Veteran's private physicians relate his COPD to environmental toxin exposure, the VA examiner disagrees and traces the Veteran's COPD to an allergic etiology.  

The Board finds that the evidence does not warrant service connection for the Veteran's respiratory disability.  The Veteran contends that his respiratory condition relates to service.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to testify as to whether the "environmental toxins" he was exposed to caused his COPD or to the specific extent and concentrations to which he may have been exposed.  The medical opinions of record in that regard are conflicting, with doctors WMB and RAH equating the Veteran's current respiratory disability to "environmental toxin" exposure and the VA examination of record rejecting said notion.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In applying the Nieves-Rodriguez criteria to the conflicting medical opinions, the VA examiner and Dr. RAH are all shown to have reviewed the medical record and to be fully informed of the medical history; the medical history relied upon by Dr. WMB is less certain, as he did not review the Veteran's claims file.  However, review of the claims file, in and of itself, does not make a medical opinion more or less probative.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The medical opinion provided by the VA examiner in May 2016 contained detailed clinical rationale showing why the allergy explanation made more sense than the environmental causes, as the Veteran would have experienced respiratory symptoms sooner.  By comparison, Dr. WMB and RAF offered essentially conclusory opinions, with minimal supporting rationale and did not address the allergy argument.  Further, the doctors assumed environmental exposure without discussing the concentration or nature of exposure and how the medical literature supported a causal connection between environmental toxins and COPD.  The doctors discounted the objective evidence showing positive responses to the bronchodilator.  In sum, the Board finds the opinion of the VA examiner and reviewer to be better-supported and accordingly more probative than the opinion of Dr. WMB and RAF. 
   
The Board also notes that the Veteran submitted abstracts of articles circumstantially ascribing environmental exposures to COPD.  Specifically, in an undated article published by the US Army Center for Health Promotion and Preventive Medicine entitled Particulate Matter (PM) Air Pollution Exposures During Military Deployments, it was determined that the long-term (1 year) PM effects to exposure and development of COPD were marginal or negligible.  The Veteran also submitted the abstract of an article entitled Occupational Exposures: Evidence for a Causal Association with Chronic Obstructive Pulmonary Disease published in September 1989 stating that "this evidence, reviewed here according to accepted criteria for establishing causality, leaves little doubt that occupational exposure to dust and/or to dust and fumes may be causally implicated in the genesis of COPD."  However, a full copy of the article was not provided and the Board cannot analyze the "accepted criteria for establishing causality" without knowing what that entails.  Nevertheless, the undated article on PM showed marginal or negligible long term effects because of exposure.

The Veteran did provide an article published in April 1998 by Environmental Health Perspectives entitled The Seveso Studies on Early and Long-Term Effects of Dioxin Exposure: a Review.  The industrial accident that occurred in the town of Seveso, Italy in 1976 exposed a large population to substantial amounts of relatively pure dioxin.  An uncontrolled exothermic reaction during the manufacture of trichlorophenol produced the sudden release of a cloud of chemical substances that gave immediate signs of hazard.  The amount of dioxin released is subject to debate; per the article, it was 34 kilograms or higher.  The article classified humans by exposure to dioxin; specifically, there were three zones: A (highest exposure); B (median exposure) and C (lowest exposure).  See April 1998 Seveso article.  According to the article, "mortality and cancer incidence appear to be the only end points feasible to investigate and evaluate possible long-term effects of exposure to dioxin.  The mortality rate for death from all causes did not differ appreciably in any of the three zones from that for the reference population."  Id.  However, in Zone A, males had an increased mortality rate from cardiovascular disease (chronic ischemic heart disease) and excess mortality was observed for males with COPD.   Notably, those in zones with median and lower exposure had "no significant excess mortality rate observed among males with COPD."  Id.  The authors stated that "increased respiratory disease mortality can reasonably be linked to the same determining factors (psychosocial and chemical) hypothesized for cardiovascular deaths.  Here, again, early deaths among persons with impaired respiratory systems may have been caused by the social and emotional impact of the disaster."  

However, the participants from these studies differ from the Veteran's case because they were exposed to a substantial amount of relatively pure dioxin as a result of one-time, catastrophic accident.  In contrast, the record does not show the concentration levels or amount of exposure to herbicide agent the Veteran actually experienced.  Further, only those with the highest amount of exposure died with COPD; it does not say that they died because of COPD or that the exposure caused COPD.  Therefore, the Board finds the VA examiner's opinion more probative than these articles and the private opinions discussed above.  Hence, the Veteran's claim for entitlement to service connection for a respiratory disability is denied because the evidence of record is not in equipoise.
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a heart disability, to include an aneurysm of the ascending aorta, is denied.

Entitlement to service connection for a respiratory disability, to include emphysema or COPD, or as a result of exposure to herbicide agents is denied. 




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


